Exhibit 10.5

FOURTH LEASE MODIFICATION AGREEMENT

THIS AGREEMENT is made this 12th day of November, 1985, effective as of the 1st
day of October, 1984, by and between 250 WEST 57TH ST. ASSOCIATES, a joint
venture having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Landlord”) and FISK BUILDING ASSOCIATES, a partnership
having its office at 60 East 42nd Street, New York, New York (hereinafter called
“Tenant”).

W I T N E S S E T H :

WHEREAS

I. On September 30, 1953 a net lease covering the entire premises known as the
Fisk Building, located at 250 West 57th Street, New York, New York (the
“Building”), was made between Landlord and Tenant’s predecessor, a partnership
also known as Fisk Building Associates, which lease was assigned on May 1, 1954
by said predecessor to Tenant; and

II. Said lease was modified by Modification Agreement dated June 12, 1961, by
Second Modification Agreement dated June 10, 1965 and by Third Lease
Modification Agreement dated as of May 1, 1975 (the “Third Modification”) (which
lease, as so modified, is hereinafter called the “Lease”); and

III. A modernization program is necessary in order to maintain the competitive
position of the Building and Tenant is willing to complete such a program,
provided that Landlord agrees to grant Tenant a further option to renew the
Lease; and

IV. Landlord is willing to grant such option, provided that the Primary Overage
Rent (as hereinafter defined) is increased.

NOW, THEREFORE, in consideration of the sum of Ten ($10.00) Dollars, the mutual
promises and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be bound, hereby agree as follows:

1.(a) Tenant shall complete so much of the following improvements to the
Building as are approved by the Landlord after having reviewed the Tenant’s
proposed plans and specifications therefor (the “Plans”):

 

  (i) renovation of public building areas, including corridors and restrooms;

 

  (ii) replacement, as required, of existing windows with energy-efficient,
modern windows;

 

  (iii) improvement of elevators and the sidewalk lift;



--------------------------------------------------------------------------------

  (iv) improvement of air conditioning and rearrangement of tenant space
required to minimize the effect of the new building being constructed to the
south of the Building; and

 

  (v) improvement of the lobby, storefronts and sidewalk.

(b) The work specified in the Plans shall be (i) commenced by Tenant promptly
following the approval by Landlord of the Plans (which Plans shall be submitted
by Tenant to Landlord within 180 days of the date of this Agreement),
(ii) pursued diligently to completion, (iii) cost the Tenant not less than
$2,500,000 (including interest on any financing for the payment of the cost of
the program) and paid for with due consideration given to maintaining the
Primary Overage Rent (as defined in the Lease) at not less than $752,000 per
annum, and (iv) otherwise completed in accordance with the applicable terms and
provisions of the Lease.

(c) Tenant may also expend such additional sums as it deems appropriate to
protect or improve the competitive position of the Building beyond that required
to complete the work set forth in the Plans.

(d) All work done by Tenant in furtherance of the modernization program shall be
done as agent for Landlord and for the account of Landlord, and when completed,
shall become the property of Landlord.

2. Paragraph 3 of the Lease (as previously modified) shall be deemed deleted and
the following substituted in its place and stead:

“3. Tenant shall have the option to renew this Lease upon the same rental
(including Basic Rent, Primary Overage Rent and Secondary Overage Rent, as those
terms are defined in the Third Modification), terms and conditions provided in
the Lease (except the clause relative to renewal) for an additional period of
twenty-five (25) years commencing October 1, 2003, provided that (i) Tenant
gives written notice of renewal to Landlord at least ninety (90) days prior to
the expiration of the term of this Lease; and (ii) Tenant is not in default
hereunder at the time of the giving of such notice and at the time such renewal
is to take effect.”

3. The maximum amount of Primary Overage Rent for each lease fiscal year, as
defined and specified in paragraph 1B(i) of the Third Modification, shall be
increased, effective as of October 1, 1984, from $414,000 to $752,000. Paragraph
1(C) of the Third Modification shall be modified so that the monthly advances
against Primary Overage Rent which Tenant pays to Landlord shall be increased to
$62,666.66 for the fiscal year commencing October 1, 1984 and, for each fiscal
year commencing after the October 1, 1984 – September 30, 1985 fiscal year, such
advances shall be paid by Tenant to Landlord in equal monthly installments on
the first day of each month in advance in an amount equal to one-twelfth
(12th) of the Primary Overage Rent for the preceding fiscal year.

 

2



--------------------------------------------------------------------------------

4. Any costs, fees and expenses incurred in connection with the execution of
this Agreement or the completion of the transactions contemplated herein,
including, but not limited to, any transfer or capital gains tax imposed by an
authority having or asserting jurisdiction over the property upon which the
Building lies, shall be promptly paid by Tenant. Any such expenses may be
deducted from Primary Overage Rent and Secondary Overage Rent in the fiscal year
paid.

5. Except as herein modified, the Lease shall remain in full force and effect
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

6. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord:

 

250 WEST 57TH ST. ASSOCIATES

By:   /s/ Lawrence A. Wien   Lawrence A. Wien, Joint Venturer By:   /s/ Alvin
Silverman   Alvin Silverman, Joint Venturer By:   /s/ Peter L. Malkin  

Peter L. Malkin, Joint Venturer

 

Tenant:

 

FISK BUILDING ASSOCIATES By:   /s/ Harry B. Helmsley   Harry B. Helmsley,
Partner

 

3



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On this 12th day of November, 1985, before me personally came LAWRENCE A. WIEN,
ALVIN SILVERMAN and PETER L. MALKIN, to me known and known to me to be the
individuals described in, and who executed, the foregoing instrument, and
acknowledged that they executed the same.

 

/s/ Ellen T. Graff Notary Public

 

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On this 4h day of December, 1985, before me personally came HARRY B. HELMSLEY,
to me known and known to me to be the individuals described in, and who
executed, the foregoing instrument, and acknowledged that they executed the
same.

 

/s/ illegible Notary Public

 

4